Citation Nr: 0937639	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  94-42 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to November 13, 1991, 
the grant of service connection and compensation for loss of 
use of the minor left hand subsequent to reattachment of 
forearm amputation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. Millikan-Sponsler, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1967 to 
March 1973, and from April 1980 to December 1984.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from October 1995 and October 1996 rating decisions by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), as well as April 2001, 
December 2003, and June 2006 Board remands.  The Veteran's 
claims file was transferred to the Montgomery, Alabama, RO in 
August 1999.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Unfortunately, another remand is required in this appeal 
because the AMC has not yet substantially complied with the 
directives contained in the Board's prior June 2006 remand 
decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(stating that RO compliance with remand directives is not 
optional or discretionary and the Board errs as a matter of 
law when it fails to ensure remand compliance); see also 
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that 
there must be substantial compliance with the terms of a 
Court or Board remand).

In the June 2006 remand, the Board, noting that VA must 
obtain records in the custody of a federal agency, directed 
that the AMC attempt to obtain (1) records related to a 
lawsuit that the Veteran had filed against VA related to his 
hand injury, and (2) an application for benefits concerning 
the same allegedly filed by the Veteran in February 1990.  
The remand noted that the lawsuit-related records were 
possibly located at the Cleveland, Ohio, RO and/or with the 
District Counsel in that region, and that the relevant 
application for benefits was possibly located at the Atlanta, 
Georgia, RO.

In an August 2006 letter to the Veteran, the AMC requested 
that he submit copies of the above-noted documents.  In an 
August 2006 response, the Veteran stated that the documents 
would be located at the Atlanta RO.  In an October 2006 e-
mail message sent to the Montgomery, Alabama, RO, the AMC 
requested any lawsuit-related records and the February 1990 
application for benefits.  In e-mails sent to the Atlanta RO 
in April 2007, March 2008, and July 2008, the AMC requested 
any lawsuit-related records and the February 1990 application 
for benefits.  No response from either RO is of file and the 
AMC did not make a formal finding that the records sought do 
not exist or that further efforts to obtain those records 
would be futile.  Further, the AMC did not attempt to obtain 
the records from any other potential locations, to include 
the Cleveland RO and District Counsel, as indicated in the 
June 2006 Board remand.

As provided under governing law, VA must make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency.  38 C.F.R. § 3.159(c)(2) 
(2008); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(holding that where VA records are material to the issue on 
appeal and are not included within the claims file, a remand 
is necessary to acquire such VA records, because VA is deemed 
to have constructive knowledge of certain documents).  VA 
will end its efforts to obtain such records only if it 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile, such 
as where the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159(c)(2).  Because the AMC did not 
fully comply with these requirements or with the directives 
contained in the 2006 Board remand, another remand is 
required.  

On remand, the AMC additionally will need to attempt to 
obtain some other identified records.  In 1985, the Veteran's 
claims file and vocational rehabilitation file were located 
at the Houston, Texas, RO.  In 1988, the Veteran's files were 
located at the Cleveland RO.  During this time period, the 
Veteran filed a lawsuit against VA based on the Houston RO 
placing him in a particular vocational rehabilitation program 
that eventually caused him injury (the injury relevant to the 
current appeal).  A review of November 1990 and January 1991 
documents of record indicates that the files may have been 
transferred to the Cleveland RO and/or District Counsel or 
the Houston RO and/or District Counsel for review in 
connection with the lawsuit.  In July 1991, the Veteran's 
files were transferred to the Atlanta RO.  In 1995, the files 
were transferred to the St. Petersburg, Florida, RO.  In 
1999, the Veteran's files were transferred to the Montgomery 
RO.  Accordingly, on remand, the AMC must attempt to obtain 
the relevant records from the above locations and document 
those efforts in the claims file as required by the June 2006 
Board remand and VA's duty to assist.

Accordingly, this case is REMANDED for the following actions:

1.  Attempt to obtain copies of all 
records (with the exception of VA attorney 
work product documents) pertaining to the 
Veteran's lawsuit against VA, as well as a 
copy of any claim filed by the Veteran 
with VA in February 1990.  These records 
must be requested from all potential 
locations, to include, but not limited to, 
the Atlanta RO, the St. Petersburg RO, the 
Montgomery RO, the Cleveland RO and 
District Counsel, and the Houston RO and 
District Counsel.  

All information obtained must be made part 
of the file.  All attempts to secure this 
evidence must be documented in the claims 
file.  A negative response must be 
requested, and obtained, from each 
location.  If any requested records are 
not available, or the search for any such 
records otherwise yields negative results, 
that fact must clearly be documented in 
the claims file.  If, after making 
reasonable efforts, the records cannot be 
obtained, the Veteran and his 
representative must be notified of (a) the 
specific records that cannot be obtained, 
(b) the efforts made to obtain those 
records, and (c) any further action to be 
taken with respect to the claim.  In other 
words, a formal finding regarding the 
unavailability of any requested records 
must be made.  The Veteran must then be 
given an opportunity to respond.

2.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

A Veteran has the right to submit additional evidence and 
argument on a matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
RICHARD THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

